Citation Nr: 1437297	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for residuals of Hodgkin's lymphoma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to December 1982, August 2003 to July 2004, June 2006 to November 2008, and June 2010 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO in December 2010.  A transcript of the hearing is associated with the claims file, which is an entirely electronic record located in the Veterans Benefits Management System (VBMS) and Virtual VA.

The Board previously remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development in January 2012, November 2012, and November 2013.


FINDINGS OF FACT

1.  Since receipt of the Veteran's claim in January 2009, there has been no recurrence or metastasis of Hodgkin's lymphoma, which was diagnosed in January 2007, and the Veteran has not been in a treatment phase for Hodgkin's lymphoma. 

2.  An incisional scar at the left anterior, lateral cervical area measures no more than 4.5 cm by 0.3 cm and has been manifested by induration, but not inflexibility; the scar is not elevated or depressed, is not adherent to underlying tissue, and is not hypo- or hyper-pigmented; the skin texture is not abnormal, and underlying soft tissue is not missing; and other pertinent physical findings included two areas of numbness measuring 0.25 cm by 1.5 cm and 0.25 cm square.  

3.  The subjective complaints of constriction, dysphagia, and occasional regurgitation have not been caused by nerve or muscle damage due to left neck surgical incisions or radiation therapy for Hodgkin's lymphoma.

4.  The Veteran does not have a residual neurological disorder as a result of Hodgkin's lymphoma or treatment therefor.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of Hodgkin's lymphoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.117, Diagnostic Code 7709, 4.118, Diagnostic Code 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As for the service-connected Hodgkin's lymphoma disability decided herein, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the June 2009 rating decision, the RO issued a letter in January 2009 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the June 2009 rating action, the RO granted service connection for Hodgkin's lymphoma and rated this disability as noncompensable, effective from December 1, 2008. 

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The January 2009 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the AOJ has verified the dates of the Veteran's most recent period of active duty and obtained service treatment records from that period of service.  The Veteran was also afforded additional VA examinations to evaluate whether compensable ratings are warranted for any residuals of his Hodgkin's lymphoma, to include peripheral neuropathy of the upper extremities manifested by carpal tunnel syndrome, surgical scars, and digestive abnormalities including a feeling of constriction, dysphagia, and occasional regurgitation.  The AOJ later issued a supplemental statement of the case (SSOC) in March 2014.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the remands, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, VA and private treatment records, fee-basis and VA examination reports and medical opinions, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  (Additional examinations were scheduled, but the Veteran did not appear.)

Fee-basis and VA examinations with respect to the residuals of Hodgkin's lymphoma claim on appeal were obtained in February 2009, May 2010, March 2012, April 2013, and March 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient as they considered the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the rating criteria.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue being decided.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's residuals of Hodgkin's lymphoma disability have been rated as noncompensable pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7709.  Under those criteria, a 100 percent rating is warranted for Hodgkin's disease with active disease or during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7709.  A note details that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, anti-neoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  Id.

The Veteran was diagnosed with Hodgkin's lymphoma in January 2007; two masses in the left side of his neck were biopsied and removed and he underwent chemotherapy and radiation treatment to the left side of his neck, completing treatment in August 2007.  His claim for service connection was received in January 2009, and the evidence of record reflects that since that time there has been no local recurrence or metastasis, active disease, or subsequent treatment phase.

The Veteran has suggested that a compensable rating is warranted for Hodgkin's lymphoma because doctors had not declared his cancer to be in remission.  In support of this contention, he submitted an August 2009 memorandum addressed to VA by an Army Medical Officer, which explained that the Veteran continued cancer surveillance modalities every six months and "cannot be determined to be in complete remission from Hodgkin's lymphoma until his radiation oncologists have documented this as such."  The Board reiterates, however, that despite the absence of a declaration of complete remission by the Veteran's oncologists, the evidence does not reflect active Hodgkin's disease or a treatment phase for Hodgkin's disease at any time during the course of the appeal.  Therefore, a compensable, 100 percent rating for Hodgkin's disease itself is not warranted.

The Veteran also maintains that separate compensable ratings are warranted for residuals of his service-connected Hodgkin's lymphoma.  In the discussion below, the Board considers each claimed or identified residual.  

As a preliminary matter, in reviewing the Veteran's contentions and the medical evidence of record, the Board acknowledges that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For example, the Veteran is competent to describe symptoms such as numbness and weakness in his upper extremities or difficulty swallowing.  However, the Veteran's lay testimony is not competent to diagnose or confirm the existence of particular neurological, digestive, or dental disorders and their causes.  Rather, determining the existence and cause of residuals of Hodgkin's lymphoma and its treatment is not within the ordinary knowledge of a lay person.  Accordingly, because identifying the existence and causes of any residuals of Hodgkin's lymphoma and its treatment is medically complex, the Board finds the Veteran to be incompetent on these matters.

Turning to the first claimed residual, the Veteran contends that he has a peripheral neuropathy disability manifested by carpal tunnel syndrome that was caused by treatment for Hodgkin's lymphoma.  According to an October 2007 private neurophysiologic evaluation and clinical notes dated in February 2008 and July 2008, the Veteran's peripheral neuropathy is the result of damage to the brachial plexus nerve sustained during treatment with radiation and chemotherapy.  However, the Board observes that the Veteran is also service connected for a cervical spine disability with associated neurological symptoms of the right upper extremity that are attributed to neck injuries during active duty service.  In connection with his claim for service connection for a "neck injury," the Veteran described an initial injury in October 1981 and the onset of a loss of strength, sensitivity, and control in his upper extremities in the months that followed.  After another injury in 2002 that aggravated his cervical spine, he had a spinal fusion at C-5/C-6, but "there was still a slight numbness and loss of strength in [his] right upper extremity."  He described continued "numbness and loss of strength in his upper extremity" during his second period of service.  After an injury in May 2004 in Afghanistan, the diagnosis was lumbar and cervical radiculitis.  Finally, he reported experiencing burning, numbness, and loss of strength in his right arm and hand during and after radiation and chemotherapy treatment for cancer.  He indicated that he had a right carpal tunnel release in March 2008, which "relieved the burning, but the numbness and loss of strength persists."  See Statement in Support of Claim (VA Form 21-4138), received Feb. 6, 2009.  

A February 2009 Report of Contact documents that the Veteran confirmed he was claiming a right hand disorder secondary to his claimed neck disability.  The June 2009 rating decision granted service connection for cervical spine intervertebral disc syndrome with degenerative arthritic changes, status post surgery with decreased sensation and strength in the right wrist and fingers.

September 2002 treatment records from a private neurosurgeon, R. Peterson, M. D., detail the Veteran's history of cervical pain radiating to the right upper extremity with associated dysesthesia and motor weakness and a cervical discectomy and fusion with plating to alleviate the symptoms.

During a February 2005 neurologic and neurophysiologic evaluation with a private neurologist, J. Foley, M.D., the Veteran described progressive difficulty with weakness of the right upper extremity and radicular pain and reported that a September 2002 cervical spine fusion helped significantly.  However, after a 2004 injury in Afghanistan, he noticed the recurrence of symptoms with tingling in the fourth and fifth digits and weakness of the right hand.  Following a physical examination and clinical testing, Dr. Foley concluded that the Veteran manifested weakness in median-innervated hand musculature without a specific sensory syndrome suggestive of carpal tunnel syndrome, and he likely had some low-grade median neuropathy at the right wrist.

In an October 2007 letter to another physician, Dr. Peterson indicated that the Veteran had previously had a C5-7 anterior cervical discectomy and fusion and had a nerve conduction velocity study before the surgery due to symptoms he was experiencing.  The study revealed some relatively low grade median neuropathy in the right wrist with no clear cut ulnar nerve dysfunction.  Dr. Peterson related that the Veteran had recently had chemotherapy and radiation treatment to the cervical region and subsequently developed primary hand paresthesia with a burning quality and a component of the left ulnar aspect of the hand hypesthesia.  He noted that motor strength in the hands had been previously documented as being "decreased and a median nerve derived musculature."  He also explained why he did not believe that the Veteran's current symptoms were related to his cervical spine.  Dr. Peterson concluded that "this probably represents an exacerbation of median and perhaps right ulnar nerve mediated hand function."

The report of an October 2007 follow-up consultation with Dr. Foley details the Veteran's neurological complaints of numbness, tingling, and burning of the hands that began approximately one week after beginning radiation therapy.  Dr. Foley's report to another physician explained that given the relationship of the Veteran's symptom onset to his radiation therapy, he "most likely [] suffered significant peripheral nerve function worsening related to his bilateral radiation therapy of his proximal brachial plexus."  He believed that the Veteran's chemotherapy "likely also involved Vincristine therapy," which is "significantly peripheral neurotoxic in nature."  

A February 2008 report from R. Peterson, M.D., recommended that the Veteran have a right carpal tunnel release, explaining that the Veteran's dysesthesia in the hands, primarily the right, were "likely a culmination of some issue related to his cord and root compression at C5/6 and C6/7 years ago associated with again the toxicity from Hodgkin's treatments along with progressive carpal tunnel symptoms and electrical changes."  

On fee-basis examination in February 2009, the Veteran described his history and treatment for Hodgkin's lymphoma and denied any recurrence or experiencing any functional impairment.  Regarding his claimed neck disability, he described his military neck injury and current symptoms, including loss of strength and dexterity in the right hand.  He described residuals secondary to Hodgkin's lymphoma treatment as numbness in the neck, right arm and hand.  He identified his usual occupation as National Guard, which he had performed for 22 years, and indicated he was currently employed in the same job.  On examination, sensory deficits and motor weakness of the right upper extremity were attributed to cervical intervertebral disc syndrome.  The examination report did not identify residuals of Hodgkin's lymphoma other than the surgical scar.

On VA examination in March 2012, the Veteran stated that he did not claim peripheral neuropathy and he did not have peripheral neuropathy related to his Hodgkin's or related treatment.  He clarified that he had some numbness of the right hand after a 1981 Jeep accident and after cervical spine surgery in 2002; he stated that he did not have left hand numbness or tingling after the surgery and did not have numbness or tingling at present.  He reported having a right carpal tunnel release; however, he continued to have spotty numbness in the fourth and fifth digits and lateral edge of his right hand.  Following a review of the claims file and physical examination, the examiner concluded that the Veteran did not have peripheral neuropathy related to his Hodgkin's lymphoma or residuals.  Instead, the examiner found that the Veteran did have spotty numbness of the fourth and fifth digits and lateral edge of his right palm since his cervical surgery and his symptoms had not changed since the 2002 surgery, including as a result of his Hodgkin's lymphoma and treatment.

The Board remanded the claim again in November 2013, instructing the AOJ to arrange for a VA examination to evaluate whether the Veteran has any neurological disability that was caused or aggravated by Hodgkin's lymphoma or its radiation treatment and chemotherapy, including any neurological disability manifested by a sensation of constriction and loss of sensation at the surgical site, and by peripheral neuropathy, to include carpal tunnel syndrome.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran presented for a VA peripheral nerves examination by a Board Certified Neurologist in March 2014.  The examiner indicated that he obtained a history of the Veteran's Hodgkin's lymphoma disability and claimed residuals based on a review the claims file and interview of the Veteran.  The Veteran described constantly feeling like he is wearing a turtleneck shirt, always having a sensation of tightness around his neck.  He stated that he notices numbness around the surgical scar at the base of the left anterior neck.  He also reported that since the radiation treatment, he has had a dry mouth, which leads to bad breath and difficulty swallowing.  When asked specifically about any current neuropathic symptoms, the Veteran indicated that his feet were always cold, but had did not have any numbness, paresthesia, or weakness in them.  He denied any sensory or motor deficits in his left upper extremity.  He reported symptoms in his right upper extremity, including right hand numbness along the ulnar aspect, poor dexterity, and a sense of weakness.  He also endorsed pain in his right shoulder.  The examiner observed that a May 2013 Speech/Dysphagia Cookie Swallow evaluation revealed normal swallowing function.

On physical examination, the Veteran had a well-healed, painless, stable, horizontal, linear surgical scar measuring about 1.75 inches (4.4 cm) in length at the base of his left anterior neck.  He was fully oriented, had no aphasia, was conversant, and had intact cognition.  Cranial nerves I through XII were intact.  Pinprick was decreased in the right index finger, but was otherwise intact throughout.  Vibration was symmetric at the elbows and knees; vibration appeared mildly decreased in the ulnar aspect of the right hand.  Muscle strength testing revealed normal strength bilaterally in the upper and lower extremities with no evidence of muscle atrophy.  Reflex examination was reported as normal bilaterally with the exception of hypoactive (1+) biceps and triceps bilaterally.  Light touch sensory examination was reported as normal in the upper and lower extremities bilaterally.  The Veteran had no trophic changes attributable to peripheral neuropathy, and his gait was observed as normal.

The examiner concluded that the Veteran did not have a neuropathy or peripheral nerve condition as a result of Hodgkin's lymphoma or its radiation and chemotherapy treatment.  The examiner explained that the tightness around the Veteran's neck and numbness around the surgical site do not represent any neuropathy.  Rather, these symptoms are a natural consequence of his prior surgery.  Similarly, the examiner explained that the mouth dryness and gum disease do not represent any neuropathy; instead, they are non-neuropathic, expected consequences of his treatment.  Next, the examining neurologist acknowledged that the concern for a brachial plexopathy had been raised in the past; however, the Veteran had no clinical evidence of it on examination.  

The examiner explained that polyneuropathy is the most likely neurologic complication that could arise from Hodgkin's lymphoma and its treatment.  The Veteran, however, did not have clinical evidence of polyneuropathy.  The examiner concluded that "completely unrelated to his Hodgkin's lymphoma, [the Veteran] does have a history of cervical spine disease from trauma, right carpal tunnel surgery, and symptoms of right ulnar neuropathy.  The examiner summarized that the Veteran's "presentation does not show any clinically significant neurological impairment due to Hodgkin's lymphoma."  Finally, the examiner concluded that the Veteran's reported symptoms did not impact his ability to work.

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence demonstrates that the Veteran has not had any upper extremity neurological disorder as a residual of Hodgkin's lymphoma or treatment therefor since his claim for service connection was received in January 2009.

The Board acknowledges the competent evidence from Drs. Foley and Peterson suggesting that the Veteran's dysesthesia of both hands, primarily the right, was exacerbated by the toxicity of the Veteran's radiation treatment.  These opinions appear to be consistent with the evidence of record.  The Veteran has reported a loss of strength in his right upper extremity since 1981 and numbness and a loss of strength since 2002.  Once he started radiation treatment in 2007, he reported burning, numbness, and a loss of strength in both hands, but primarily the right.  Following his March 2008 right carpal tunnel release, he no longer had right hand burning, but he continued to report right hand numbness and loss of strength.  In summary, the evidence appears to show an onset of burning at the time of radiation treatment.  However, the Veteran does not report burning symptoms now in either hand and has not identified current left upper extremity neurological problems since filing his claim.  Therefore, while the radiation treatment may have caused some burning in both upper extremities, the symptom was apparently alleviated by the right carpal tunnel release and resolved in the left upper extremity.  

The Veteran appears to have had right carpal tunnel syndrome and median neuropathy of the right wrist at least since 2005.  The March 2014 VA examiner concluded that the Veteran's right carpal tunnel syndrome and symptoms of right ulnar neuropathy were "completely unrelated to his Hodgkin's lymphoma."  In support of that conclusion, the examiner explained that polyneuropathy is the most likely neurologic complication that could arise from Hodgkin's lymphoma and its treatment and the Veteran did not have clinical evidence of polyneuropathy.  (It should also be pointed out that the Veteran has already been separately rated for cervical spine disc syndrome with decreased sensation and strength in the right wrist and fingers.)

The Board finds that the March 2014 VA examiner's opinion is persuasive and probative evidence against any finding that the Veteran's right hand and wrist symptoms or carpal tunnel syndrome or ulnar neuropathy are residuals of Hodgkin's lymphoma or treatment therefor because the opinion is based on a review of the claims file, a thorough examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the medical evidence does not document any polyneuropathy and the Veteran's symptoms of right upper extremity numbness and weakness were present before his 2007 treatment, whether related to his service-connected cervical spine disability with associated decreased sensation and strength in the right wrist and fingers or to the nonservice-connected right carpal tunnel syndrome.  Therefore, a compensable rating is not warranted for any right upper extremity neuropathy.   

Finally, a compensable rating is not warranted for any other neurological disorder as a residual of Hodgkin's lymphoma or treatment therefor because the medical evidence of record, including the findings on VA examination in March 2014, does not document a current diagnosed neurological disorder, including a neuropathy of the left neck surgical site or a brachial plexopathy.

A second claimed residual of Hodgkin's lymphoma is digestive problems.  The Veteran asserts that the excisions of malignant tumors from his cervical lymph nodes severed nerves and muscles in his neck and resulted in a feeling of constriction in the area of the excision, as well as digestive abnormalities such as dysphagia (difficulty swallowing) and occasional regurgitation.  A VA general medical examination in February 2009 evaluated the Veteran's scar, but did not take into account his reports of constriction, dysphagia and regurgitation.  Additionally, a VA examination dated in May 2010 found no clinical evidence of digestive abnormalities, but did not comment on the Veteran's competent lay evidence concerning such symptoms.  At that time, he described trouble swallowing with a pressure sensation when swallowing saliva or solids, but not liquids.  He denied choking, nausea, vomiting, heartburn or acid regurgitation, or any treatment.  The Board remanded the claim to afford the Veteran an additional VA examination.

On VA examination in March 2012, the Veteran described his digestive problems and the examiner remarked that the digestive signs and symptoms were essentially unchanged since the last VA examination.  The examiner did not identify any specific digestive problem attributable to Hodgkin's lymphoma or treatment therefor.  

The Veteran was afforded another VA examination in April 2013 and described his digestive symptoms.  Radiology fluoroscopy revealed normal oral pharyngeal swallow, despite the Veteran's subjective complaints of difficulty swallowing.  He also was afforded a VA examination in April 2013 to evaluate his scar.  The examiner described the scar in detail, including a small area of numbness, and indicated that there were no "other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar."  In addition, scar examinations conducted in February 2009, March 2012, and April 2013 consistently documented that the Veteran's scar did not cause limitation of motion of the neck.

The Board finds that an initial compensable rating for a digestive disorder manifested by difficulty swallowing, occasional regurgitation, and a sensation of constriction on the left side of the neck is not warranted.   Because objective medical evidence reveals normal oral pharyngeal swallow on radiology fluoroscopy, there is no disability objectively shown.  Muscle or nerve damage at the site of the surgical incisions was not found on VA examination, and the Veteran's sensation of constriction of his neck has not resulted in impaired function of his neck.  Therefore, a compensable rating for a digestive disorder or a sensation of restriction of the neck is not warranted.  

In January and February 2007, the Veteran had two growths removed from the left side of his neck; he was diagnosed with Hodgkin's lymphoma.  The Veteran has denied experiencing scar pain, but believes that muscles and nerves in his neck were severed, contributing to the sensation of constriction or that he is wearing a turtleneck.  That manifestation is addressed in the above section.  In December 2010, he testified that his surgical scar caused by two surgeries to remove the Hodgkin's lymphoma masses in his left neck was not painful to the touch, but he had a loss of sensation.  In June 2013 correspondence, he clarified that he never claimed entitlement to VA disability compensation based on the size or appearance of his scar.  Nevertheless, because his surgical scar is associated with his service-connected Hodgkin's lymphoma, he was afforded fee-basis and VA examinations to evaluate the scar.

The rating criteria for evaluating scars of the head, face, or neck are set forth at 38 C.F.R. § 4.118, Diagnostic Code 7800.  The criteria are based on the number of characteristics of disfigurement.  For example, a neck scar with one characteristic of disfigurement warrants a 10 percent rating and higher ratings are available when additional characteristics are present.  The eight characteristics of disfigurement include the following: 

* Scar 5 or more inches (13 or more cm.) in length. 
* Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
* Surface contour of scar elevated or depressed on palpation. 
* Scar adherent to underlying tissue. 
* Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
* Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
* Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
* Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2013).

In addition, VA separately evaluates disabling effects other than disfigurement that are associated with individual scar(s) of the neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and applies § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id. at Note 4.

A February 2009 private treatment record documented mild induration at the site of the Veteran's surgical scar on the left neck.

Fee-basis and VA examination reports from February 2009, March 2012, and April 2013 documented generally consistent findings.  Each identified an incisional scar at the left anterior, lateral cervical area.  None of the examinations revealed any tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  In March 2012, the examiner identified an area of mid-scar numbness measuring 0.25 cm extending up by 1.5 cm and an area of numbness just below the mid-neck scar measuring 0.25 cm square.  On examination in April 2013, the examiner indicated that there were no "other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar."  The examiner also concluded that the scar did not cause limitation of function or impact the Veteran's ability to work.  The claims file includes color photographs of the scar obtained during the April 2013 examination.  

The Board notes that measurement of the scar varied on each examination.  The February 2009 examiner reported the scar measuring approximately 3 cm by 3 cm.  The March 2012 examiner reported a measurement of 4 cm by 0.25 cm.  The April 2013 examiner recorded the scar measuring 4.5 cm by 0.1 cm.  The reported 3 cm width of the scar by the February 2009 examiner suggests that the scar meets the diagnostic criteria of disfigurement based on a scar measuring at least 0.6 cm at the widest part.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  However, the Board observes that the measurement appears to be a mistake when compared both to the width measurements by the other examiners and when compared to the color photographs of record.  It seems reasonable to the Board based on the other examination reports and the color photographs that the February 2009 examiner intended to record a measurement of 3 cm by 0.3 cm.  As a result, the Board finds that the Veteran's surgical scar does not meet the criteria of disfigurement based on width of the scar.  

Similarly, the Board finds that a compensable rating for the scar is not warranted based on the other seven characteristics of disfigurement because the criteria are not met.  While a private physician documented induration of the scar in February 2009, the finding does not support a compensable rating because the skin was not also shown to be inflexible and the area of the skin affected by the scar does not exceed 39 square cm.  Moreover, the Veteran has not asserted and the medical evidence does not demonstrate that the scar causes any other disabling effects, including from the areas of numbness.  Therefore, a compensable rating is not warranted for the Veteran's scar of the left neck.

Finally, in December 2011, the Veteran asserted that he has a dental disease as a residual of Hodgkin's lymphoma.  The correspondence references several pages of dental records from Hill Air Force Base that the Veteran says were submitted along with a statement from a military dentist, Dr. H., as to the etiology of the Veteran's dental disorder.  The diagnosis following a May 2013 VA dental and oral examination was xerostomia (dry mouth) and periodontal disease.  The examiner explained that "radiation treatment to the head/neck region can cause damage to the salivary glands if they are in the field of radiation exposure.  This damage can cause dry mouth, and is likely a contributing cause to the Veteran's xerostomia."  The examiner also explained that "periodontal disease may be worsened by radiation-induced xerostomia, but it is not the cause.  Furthermore, periodontal disease is not considered disabling."  

An August 2013 rating decision explained that under the provision of 38 Code of Federal Regulations (CFR) 3.381 dental conditions such as periodontal (gum) diseases, etc., are not considered disabling conditions for compensation purposes and may only be considered service connected for the purpose of determining entitlement to dental treatment under the provisions of 38 CFR 17.120 or 17.123.  The rating decision advised the Veteran that a copy of his dental claim had been forwarded to the VA Medical Center's Dental Clinic, and the Eligibility Section would make a determination as to whether he is eligible for any dental treatment and would request a dental rating if one is needed.  Thus, as the VAMC is the current agency of original jurisdiction (AOJ), and the Board has not received an appeal from a denial by that AOJ, the claimed dental disability as a residual of Hodgkin's lymphoma for treatment purposes is not before the Board on appeal.  No other disability has been identified as being caused by Hodgkin's lymphoma or treatment therefor that is recognized as a disability for which compensation may be paid.

The Board has considered whether the Veteran's Hodgkin's lymphoma disability and claimed residuals present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115. 

The first of the three elements of an extra-schedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extra-schedular rating).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

If the first element is met, the second element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id. 

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board finds that the Veteran's Hodgkin's lymphoma does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Specifically, the Veteran had active Hodgkin's lymphoma and treatment during his third period of active duty service.  Currently, he does not have active disease and he is not in a treatment phase.  Accordingly, his disability must be rated on any residuals.  The Board finds that the Veteran's Hodgkin's lymphoma itself is fully contemplated by the rating criteria at Diagnostic Code 7709.

Considering the claimed neurological and digestive residuals, objective medical evidence and persuasive medical opinion evidence demonstrate that the Veteran does not have a residual neurological or digestive disorder as a result of Hodgkin's lymphoma or its treatment.  Because the Veteran's subjective symptoms in this regard are not manifested objectively by a diagnosed disorder or have been attributed to medical issues unrelated to Hodgkin's lymphoma, consideration of these claimed neurological and digestive residuals on an extraschedular basis is not warranted.

Finally, the Board finds that the report of loss of sensation and the two small areas of numbness associated with the Veteran's left neck surgical scar are not contemplated by the applicable rating criteria at Diagnostic Code 7800.  Therefore, although his scar does not meet the criteria for any of the eight characteristics of disfigurement and does not cause disabling effects such as limitation of motion, the scar presents an unusual disability picture based on the symptoms of numbness and loss of sensation.

However, although the first Thun element has been satisfied, extra-schedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  The Veteran's left neck surgical scar does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  During several VA examinations, including for disabilities unrelated to this appeal, the Veteran has reported working full time as a contracting officer for the Federal government for over 20 years.  In this case, there is evidence that the Veteran has not been hospitalized for his left neck surgical scar, and there is evidence that it has not caused marked interference with any employment during the claim period.  Accordingly, although such symptoms as numbness and loss of sensation on areas of the surgical scar result in an unusual or exceptional disability picture, a referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for residuals of Hodgkin's lymphoma, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to an initial compensable rating for residuals of Hodgkin's lymphoma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


